Title: To Thomas Jefferson from Francis McClure, 27 July 1808
From: McClure, Francis
To: Jefferson, Thomas


                  
                     Sir
                     
                     New York 27 July 1808
                  
                  In a few days Major James Fairlie and some other revolutionary and Republican Characters who interest themselves in my welfare will address you with a view of procuring me a military appointment in the Army of the United States now raising: permit me Sir to trouble you with a few particulars which perhaps these gentlemen might not think necessary to relate.
                  I am an Irishman by birth but an American in Sentiment and have resided in this City thirteen years— In ’99 a military company was raised here called the “Republican Greens” and I appointed the Junior Officer, shortly after the Capn died, the Lieut left the State and I succeeded to the Command, since which by my personal exertions the encrease in numbers has been so great, that a few months ago the Governor organized them in a Battalion, to be called “The first Battalion of Republican Green Rifle Men” and I of course hold a Commission as Major.—It would not become me to Speak of their discipline, on that point as well as of my devotion to Republicanism I beg you to have reference to my particular friend Wm. Duane from whom I have had Several letters Strongly urging me to embrace a Military life.—   The house of David Ludlow & Co. in which I have done business these several years being obliged to suspend its payments, the almost total suspension of business and a probability of farther embarrassment, together with having a family to provide for induces me to make this application.
                  Mr Duane informs me that the Lieut. Col: of the 6th. Regt. is not yet appointed and that by arrangement he is to come from the State of New York, for such a Situation I think I am qualified and (if no deserving revolutionary characters interfere) entitled, if that however could not be procured, from my partiality to Mr.Duane I would willingly be his Major.—   with the highest Sentiments of respect I remain Sir Your most Obedt. Servt.
                  
                     Francis M’Clure
                     
                  
               